                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MISSOURI
                                  CENTRAL DIVISION

ORGANIZATION FOR BLACK
STRUGGLE, ET AL.,

                  Plaintiffs,

    v.                                                No. 2:20-cv-4184-BCW

JOHN R. ASHCROFT, ET AL.,                             Request for Expedited Consideration

                  Defendants.




                 Emergency Motion to Vacate Stay and Suggestions in Support1
    I.        Motion

         Plaintiffs request this Court enter an order vacating the administrative stay entered on

October 10, 2020 (Doc. #68) and denying any further stay of the preliminary injunction issued in

this case.

         On October 9, 2020, this Court granted in part Plaintiffs’ motion for a preliminary

injunction. (Doc. #65). In relevant part, this Court found that during the COVID-19 pandemic,

Missouri’s failure to make the same methods of ballot return available to all remote voters likely

violates the First and Fourteenth Amendments, id. at 11-13, and ordered:

    ▪ “Defendants their respective agents, officers employees, successors, and any and all acting

         together or under the direction or control of the Secretary of State shall not reject or

         otherwise fail to count any otherwise valid remote ballot – whether absentee or mail-in –



1
 Because the stay was intended to be temporary and Election Day is quickly approaching,
Plaintiffs request that this Court act on this Motion as soon as possible.


                                         1
             Case 2:20-cv-04184-BCW Document 73 Filed 10/21/20 Page 1 of 9
        that is returned by mail, or in person by the voter, or through a relative of the voter who is

        within the second degree of consanguinity or affinity, at or before the close of polls on

        Election Day;” and

   ▪ “Defendants shall immediately and as soon as practicable implement this Order through

        distribution to all LEAs, and shall otherwise take steps to inform the voting public that any

        ballot received through the mail can be returned by mail or in person or through a close

        relative, i.e. the same manners in which absentee ballots are cast.”

Id. at 19-20. This relief requires, among other things, that Defendant local election authorities

accept all remote ballots returned by any mail carrier or in-person, meaning that Defendant local

election authorities are prohibited from discriminating between the type of remote ballot a person

has submitted and its means of return in determining whether that voter’s ballot will count.

        Ashcroft appealed. (Doc. #66). No other Defendant has appealed. Ashcroft requested this

Court enter a stay pending appeal and “a temporary administrative stay . . . to allow this Court and

the Eighth Circuit to consider a stay pending appeal.” (Doc. #67). This Court granted Ashcroft’s

“motion for temporary administrative stay” and ordered “[t]he preliminary injunction order . . .

[be] temporarily administratively stayed pending ruling on appeal by the Eighth Circuit.” (Doc.

#68).

        Viewing this Court’s grant of a temporary administrative stay as “a temporary

administrative stay of its injunction, pending th[e Eighth Circuit]’s ruling on the Secretary’s

motion to stay injunction pending appeal,” Ashcroft moved the Eighth Circuit for a stay pending

appeal on October 12. Ashcroft Mtn for Stay, at 9 (8th Cir. Oct. 12, 2020). Plaintiffs filed their

opposition the same day. Plaintiffs understand that the motion was then assigned to a panel and

taken under advisement.




                                     2
         Case 2:20-cv-04184-BCW Document 73 Filed 10/21/20 Page 2 of 9
         The Eighth Circuit has not yet ruled on Ashcroft’s motion. Because the temporary

administrative stay has served its purpose of allowing Ashcroft to request a stay from the Eighth

Circuit, and with Election Day rapidly approaching, the equities now favor an order vacating the

stay and denying any further stay of the preliminary injunction.

   II.      Suggestions in Support

         The temporary administrative stay granted by this Court, (Doc. #68), should be vacated, as

Defendant Ashcroft has had an opportunity to fully brief his request for a stay at the Eighth Circuit

and has failed to meet his burden for establishing that a stay pending appeal should be granted in

the present case. As the party requesting issuance of a stay pending appeal, Ashcroft bears the

burden of showing that the circumstances justify such an exercise of judicial discretion. Nken v.

Holder, 556 U.S. 418, 433-34 (2009); accord Twin Cities Galleries, LLC v. Media Arts Grp., Inc.,

431 F. Supp. 2d 980, 983 (D. Minn. 2006). In determining whether Ashcroft has established the

necessary justification for exercising that discretion, the Court must consider four factors:

             (1) whether the stay applicant has made a strong showing that he is likely to succeed
             on the merits; (2) whether the applicant will be irreparably injured absent a stay; (3)
             whether issuance of the stay will substantially injure the other parties interested in the
             proceeding; and (4) where the public interest lies.

Nken, 556 U.S. at 434; see also James River Flood Control Ass’n v. Watt, 680 F.2d 543, 544 (8th

Cir. 1982); accord M.B. v. Corsi, No. 2:17-CV-04102-NKL, 2018 WL 5504178, at *2 (W.D. Mo.

Oct. 29, 2018); Brady v. NFL, 640 F.3d 785, 789 (8th Cir. 2011) (“The movant must show that it

will suffer irreparable injury unless a stay is granted.”). Absent clear error, a District Court’s

decision granting a preliminary injunction is accorded great deference. McKinney ex rel. N.L.R.B.

v. S. Bakeries, LLC, 786 F.3d 1119, 1122 (8th Cir. 2015). The factors Ashcroft must establish

weigh in his favor to justify a stay mirror those Plaintiffs were required to show when requesting

this Court order a preliminary injunction in the first instance. For the reasons this Court granted



                                      3
          Case 2:20-cv-04184-BCW Document 73 Filed 10/21/20 Page 3 of 9
Plaintiffs a preliminary injunction on their request that mail-in voters be granted the same

opportunities to return their ballots as absentee voters, Ashcroft is not entitled to a stay.

        Ashcroft is not likely to succeed on appeal. The issue here is how the Anderson-Burdick

balancing test applies when the burden imposed on voters, even if not “severe,” simply cannot be

justified by any legitimate state interest. Burdick v. Takushi, 504 U.S. 428, 434 (1992) (quoting

Anderson v. Celebrezze, 460 U.S. 780, 789-90 (1983)). Because Plaintiffs demonstrated a

significant burden on the right to vote, a court “must weigh ‘the character and magnitude of the

asserted injury to the rights protected by the First and Fourteenth Amendments that the plaintiff

seeks to vindicate’ against ‘the precise interests put forward by the State as justifications for the

burden imposed by its rule,’ taking into consideration ‘the extent to which those interests make it

necessary to burden the plaintiff’s rights.’” Id. Under this sliding scale test, any burden on the right

to vote “must be justified by relevant and legitimate state interests ‘sufficiently weighty to justify

the limitation.’” Crawford v. Marion Cnty. Elec. Bd., 553 U.S. 181, 191 (2008) (Stevens, J.,

plurality opinion); see also Brakebill v. Jaeger, 932 F.3d 671, 688 (8th Cir. 2019) (“[e]ven rational

and modest burdens . . . will fail” if they are not justified by sufficiently weighty state interests).

These burdens must be considered in the context of the COVID-19 pandemic. Moreover, Plaintiffs

demonstrated that the distinction among ballot return options for similarly situated remote voters

is arbitrary and not justified by any sufficient state interest.

        As in his opposition to Plaintiffs’ motion for a preliminary injunction, Ashcroft fails to

advance any legitimate justification for placing restrictions on how one type of remote voter (mail-

in) can return their ballots that outweigh the burden that these restrictions place on voters. Nor

does he explain why Missouri deems it necessary to impose new and different provisions from the

longstanding remote voting ballot return procedures already in place for absentee voters for the




                                      4
          Case 2:20-cv-04184-BCW Document 73 Filed 10/21/20 Page 4 of 9
small percentage of remote voters who cast a mail-in ballot. 2 Ashcroft’s failure at any point in this

litigation to produce a rationale that links Missouri’s differential treatment of similarly situated

remote voters (and divergence from longstanding procedure) to any state interest demonstrates

why Ashcroft is not likely to prevail on appeal.

       Ashcroft also fails to show how he will be irreparably injured absent a stay. Indeed, he does

not even try. Instead, he baldly asserts that changing the rules for how people can return their mail-

in ballots between now and November 3 is the same as changing the rules for casting an in-person

ballot on Election Day. But nothing ordered by this Court changed qualifications to vote a mail-in

ballot or the procedures voters must follow to complete a mail-in ballot (i.e., completion of the

ballot envelope, including notarization). The Court has merely opened additional avenues of return

to the one subset of remote voters (mail-in voters) who face an increased likelihood of

disenfranchisement due to the limited ballot return methods available to them, to make ballot return

methods consistent with those available to other remote voters (absentee voters). If anything, this

reduces the burdens on local election authorities by allowing them to uniformly accept the return

of remote ballots in the same ways they have for years, rather than engaging in the time-consuming

process of determining whether the voter is dropping off an absentee ballot (acceptable) or mail-

in ballot (unacceptable).

       In addition, as the evidence before this Court shows, Plaintiffs and other interested parties

are substantially injured by a stay. Voters are concerned not only about contracting and

transmitting COVID-19, but also about having their ballots counted. For the first time this summer,



2
  The August 2020 election is the only other election in Missouri where mail-in voting has been
available. In that election, across Missouri’s 116 election jurisdictions, mail-in ballots accounted
for only 4.8 percent of the remote ballots sent to voters and 4.2 percent of those received, (Doc.
#46-1, atts. 4, 5). However, approximately 39 percent of rejected mail-in ballots were rejected
because they were received after close of polls on Election Day, (id. att. 5).


                                     5
         Case 2:20-cv-04184-BCW Document 73 Filed 10/21/20 Page 5 of 9
Missouri placed arbitrary and unjustifiable restrictions on the submission of a subset of remote

ballots that subjects mail-in voters to a higher likelihood of disenfranchisement. The preliminary

injunction reduces confusion and ensures the same rules apply to all remote voters who, in the

midst of mail delays and a pandemic, face tight deadlines returning their ballots to ensure they

arrive at their local election office before close of polls on Election Day. 3

       Finally, the public interest weighs against a stay. A preliminary injunction serves the public

interest when it helps permit “as many qualified voters to vote as possible.” Obama for Am. v.

Husted, 697 F.3d 423, 437 (6th Cir. 2012); see also League of Women Voters of U.S. v. Newby,

838 F.3d 1, 12 (D.C. Cir. 2016) (same); League of Women Voters of N.C. v. North Carolina, 769

F.3d 224, 247 (4th Cir. 2014) (same); Democratic Nat’l Comm. v. Bostelmann, 2020 U.S. Dist.

LEXIS 57918, *47 (W.D. Wis. Apr. 2, 2020) (same) (“As a general matter, ‘[e]nforcing a

constitutional right is in the public interest.’” (quoting Whole Woman’s Health All. v. Hill, 937

F.3d 864, 875 (7th Cir. 2019)); Action NC v. Strach, 216 F. Supp. 3d 587, 648 (M.D.N.C. 2016)

(“‘[F]avoring enfranchisement and ensuring that qualified voters’ exercise their right to vote’ is

always in the public interest.” (citation omitted)); ACORN v. Scott, No. 08-cv-4084, 2008 WL

2787931, at *8 (W.D. Mo. July 15, 2008) (a preliminary injunction “will serve the public interest

by . . . extending the opportunity to vote to Missouri citizens in a meaningful way”). Indeed,

“ensuring qualified voters exercise their right to vote is always in the public interest.” League of

Women Voters of Mo. v. Ashcroft, 336 F. Supp. 3d 998, 1006 (W.D. Mo. 2018) (internal citation




3
  This Court should not give credence to Ashcroft’s fanciful assertion that COVID-19 does not
present a threat to people during in-person voting because there were no reported cases of COVID-
19 being transmitted during Missouri’s August primary election. This hasty generalization is an
inductive fallacy contradicted by the evidence in the record.


                                     6
         Case 2:20-cv-04184-BCW Document 73 Filed 10/21/20 Page 6 of 9
omitted). Because a stay would harm the public interest, Ashcroft’s requested should be denied.

See James River Flood Control Ass’n v. Watt, 680 F.2d 543, 544 (8th Cir. 1982).

       Unable to meet the traditional factors for a stay, Ashcroft urges that Purcell v. Gonzalez,

549 U.S. 1 (2006), mandates a stay in this case. It does not. Purcell did not create a blanket

presumption—let alone a per se rule—against enjoining unconstitutional voting laws or

procedures as an election nears. “Purcell is not a magic wand that defendants can waive to make

any unconstitutional election restriction disappear so long as an impending election exists.” People

First of Ala. v. Sec’y of State, No. 20-12184, 2020 WL 3478093, at *8 (11th Cir. June 25, 2020)

(Rosenbaum, J. & Pryor, J., concurring). Rather, Purcell instructs courts to, in the run-up to an

election, make a fact-specific inquiry—whether a court order might cause “voter confusion and

consequent incentive to remain away from the polls,” 549 U.S. at 4-5 (emphasis added)— which

this District Court found to weigh in favor of an injunction, not against it. (Doc. #65, at 10-11)

(finding uniform processes for absentee and mail-in ballots would reduce confusion). Absent the

narrow injunction ordered, Missouri voters will be at “risk [of] total disenfranchisement even if

the voter does everything right.” Id. at 13.

       The concerns animating Purcell and its progeny do not apply in this case. Permitting

Missouri’s mail-in voters to use the existing method of return for remote ballots that has been used

by Missouri voters for years, and which is already available to the vast majority of remote voters,

will not lead to confusion—and Ashcroft provides nothing to suggest it will nor, indeed to justify

the discrimination to begin with. The record includes substantial evidence of voter confusion

resulting from the state’s two-track process for remote voting—confusion that will persist if this

Court’s preliminary injunction remains stayed. A uniform remote ballot return process will

alleviate voter confusion and serve the interests of justice in this case.




                                     7
         Case 2:20-cv-04184-BCW Document 73 Filed 10/21/20 Page 7 of 9
                                     CONCLUSION

       For the foregoing reasons, Plaintiffs respectfully request this Court vacate the

administrative stay entered on October 10, 2020 (Doc. #68) and deny any further stay of the

preliminary injunction.

  Dated: October 21, 2020                      Respectfully submitted,


                                               /s/ Anthony E. Rothert       s
 Naila Awan*                                   Anthony Rothert, #44827
 Kathryn Sadasivan*                            Jessie Steffan, #64861
 DĒMOS                                         Kayla Deloach, #72424
 80 Broad Street, Fl 4                         ACLU OF MISSOURI FOUNDATION
 New York, NY 10014                            906 Olive Street, Suite 1130
 Telephone: (212) 485-6065                     St. Louis, MO 63101
 nawan@demos.org                               Telephone: (314) 652-3114
 kasadasivan@demos.org                         Facsimile: (314) 652-3112
                                               arothert@aclu-mo.org
 Chiraag Bains*                                jsteffan@aclu-mo.org
 DĒMOS                                         kdeloach@aclu-mo.org
 740 6th Street NW, 2nd Floor
 Washington, DC 20001                          Denise D. Lieberman,* #47013
 Telephone: (202) 864-2746                     MISSOURI VOTER PROTECTION
 cbains@demos.org                              COALITION
                                               6047 Waterman Blvd.
 Ezra Rosenberg*                               St. Louis, MO 63112
 Ryan Snow*                                    Telephone: (314) 780-1833
 LAWYERS’ COMMITTEE FOR CIVIL                  denise@movpc.org
 RIGHTS UNDER LAW                              denise@deniselieberman.com
 1500 K Street NW
 Suite 900
 Washington, DC 20005
 Telephone: (202) 662-8600
 Facsimile: (202) 783-0857
 erosenberg@lawyerscommittee.org
 rsnow@lawyerscommittee.org                    * Admitted Pro Hac Vice




                                     8
         Case 2:20-cv-04184-BCW Document 73 Filed 10/21/20 Page 8 of 9
                               CERTIFICATE OF SERVICE

       I certify that on October 21, 2020, I filed the foregoing with the Clerk of the Court using

the CM/ECF system, and a copy was made available to all electronic filing participants.



                                                    /s/ Anthony E. Rothert          s




                                     9
         Case 2:20-cv-04184-BCW Document 73 Filed 10/21/20 Page 9 of 9
